Exhibit 10.2

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Amendment”), made and entered into as of the
10th date of May, 2007, by and between Paragon Centre Holdings, LLC, a Kentucky
limited liability company (“Landlord”) and Texas Roadhouse Holdings LLC, a
Kentucky limited liability company (“Tenant”);

WITNESSETH THAT:

WHEREAS, Landlord and Tenant entered into that certain Amended and Restated
Lease dated January 1, 2006 (“Lease”), and a First Amendment to Lease dated
December 27, 2006, for space in Two Paragon Centre as follows:

Suite 400 (16,023 square feet of rentable space);

Suite 100 (3,082 square feet of rentable space);

Suite 110 (2,416 square feet of rentable space);

Suite 120 (2,994 square feet of rentable space);

Suite 130, (2,313 square feet of rentable space);

Suite 140 (1,334 square feet of rentable space);

Suite 150 (3,317 square feet of rentable space);

Suite 200 (8,040 square feet of rentable space);

Suite 300 (4,334 square feet of rentable space);

Suite 305 (1,488 square feet of rentable space);

Suite 310 (1,405 square feet of rentable space);

Suite 315 (3,863 square feet of rentable space)

all located in Two Paragon Centre, 6040 Dutchmans Lane, Louisville, Kentucky,
for a total of 50,609 square feet of rentable space (“Premises”);

WHEREAS, Tenant now occupies all of the aforesaid Suites and desires to lease
additional space known as Suite 320 in Two Paragon Centre; and

WHEREAS, Tenant has a Right of First Offer to lease additional suites in Two
Paragon Centre, including Suite 320, and Tenant has notified Landlord of its
intent to lease Suite 320; and

WHEREAS, Landlord and Tenant desire to amend certain other terms and conditions
of the Lease and evidence their agreements and other matters by means of this
Amendment;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereby agree as follows:


--------------------------------------------------------------------------------


 

1.                  Pursuant to Exhibit C, paragraph 1 of the Lease, Landlord
agrees to lease and Tenant agrees to accept in its “AS IS WHERE IS” condition,
Suite 320 in Two Paragon Centre deemed to be 4,581 square feet of rentable
space. Paragraph 2.1 of the Lease shall be amended to include Suite 320 as a
part of the Premises and the total rentable square footage of the Premises shall
be amended to 55,190 square feet effective April 13, 2007. The term for Suite
320 shall run co-terminous with the remainder of the Premises. Paragraph 2.2 of
the Lease is hereby amended to state that Tenant’s obligation to pay Base Rent
and Tenant’s Prorata Share of Operating Expenses for Suite 320 commences July 1,
2007.  Exhibit C, paragraph 1 will continue to be in full force and effect as it
pertains to Suites 220 and 250 in Two Paragon Centre.

2.                  Landlord and Tenant agree that the Base Rent for the
Premises beginning July 1, 2007, will be $18.7066 per rentable square foot.
Section 3.1 of the Lease will be amended as follows:

Months of Term

 

Premises

 

Base Rent 
per Rentable 
Square Foot

 

Total Base
Rent

 

Base Rent
Monthly

 

7/1/07- 12/31/15

 

400, 100, 110, 120, 130, 140, 150, 200, 300, 305, 310, 315, 320

 

$18.7066

 

$1,032,417.25

 

$86,034.77

 

 

 

 

 

 

 

 

 

 

 

1/1/16- 12/31/20

 

400, 100, 110, 120, 130, 140, 150, 200, 300, 305, 310, 315, 320

 

95% of Fair Market Rent (as defined in Exhibit C,
Special Stipulations)

 

 

3.                  All capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Lease.

4.                  This Amendment shall not be valid and binding on Landlord
and Tenant unless and until it has been completely executed by and delivered to
both parties.

EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same, including but not limited to the Special Stipulations
detailed in Exhibit C of the Lease. To the extent of any inconsistency between
the Lease and this Amendment, the terms of this Amendment shall control as to
the subject matter covered herein.

(signature page follows)


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the date and year first above written.

LANDLORD:

 

TENANT:

 

PARAGON CENTRE

 

TEXAS ROADHOUSE

 

HOLDINGS, LLC

 

HOLDINGS LLC

 

A Kentucky limited liability company

 

A Kentucky limited liability company

 

 

 

 

 

 

By:

/s/ David W. Nicklies

 

By:

Texas Roadhouse, Inc., a Delaware

 

David W. Nicklies, Manager

 

corporation, its Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ G.J. Hart

 

 

 

 

G.J. Hart, President,
Chief Executive Office

 

 

 

 

 

 

 


--------------------------------------------------------------------------------